Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-18 are pending.
This office action is being issued in response to the Applicant's filing on 3/10/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The claim(s) recite(s) a method and/or a system configured to perform a method comprising receiving a report for the asset with a set of parameters relating to capitalization of cash flow, wherein the received set of parameters comprises: a value for a debt ‘D’ for the asset; a value for a cost of the debt ‘rd’ for the asset; a value for a tax ‘T’ for the asset; a value for an expected growth rate ‘eg’ for the asset; calculating a value for an estimated short-term adjustment ‘sta’ as the sum of differences in previous years; and calculating a value for an equivalent cash flow ‘ecf’ corresponding to the received set, according to the equation: ecf = (cfn/(1+eg))(n-m) wherein ‘n’ is a predefined representative capitalization year and ‘m’ is a different predefined year such that a capitalized cash flow of the representative year is calculated until the first year, and wherein: ‘cfn’ is the equivalent cash flow for the year ‘n’; and ‘cfm’ is the equivalent cash flow for the year ‘m’.
	These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate a change in the values of an asset, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
	Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate a change in the values of an asset, which is a mental process (i.e. the calculation is analogous to a calculation performed within the human mind) and thus grouped into a second classification of abstract ideas. Accordingly, the claim recites an abstract idea.
	Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate a change in the values of an asset reciting specific mathematical concepts (i.e. mathematical relationships, mathematical formulas or equations, and mathematical calculations) and thus grouped into a third classification of abstract ideas. Accordingly, the claim recites an abstract idea.
	This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a processor.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
	Dependent Claim(s) 2-9 and 11-18 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1 and 10. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
	No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are replete with structural problems.
For example, Claim 1 recites a method comprising:
receiving, by a processor, a report for the asset with a set of parameters relating to capitalization of cash flow, wherein the received set of parameters comprises: 
a value for a debt ‘D’ for the asset;
a value for a cost of the debt ‘rd’ for the asset; 
a value for a tax ‘T’ for the asset; 
a value for an expected growth rate ‘eg’ for the asset; 
calculating, by the processor, a value for an estimated short-term adjustment ‘sta’ as the sum of differences in previous years.
First, the method does not recite that the report contains a set of parameters for multiple years (e.g. a value for debt ‘D’ in year 1, a value for a debt ‘D’ in year 2). The method recites that the report receives four parameters (i.e. a value for a debt ‘D’ for the asset, a value for a cost of the debt ‘rd’ for the asset; a value for a tax ‘T’ for the asset; a value for an expected growth rate ‘eg’ for the asset). The method cannot calculate a sum of differences in previous years, as the method does not have data pertaining to previous years. The report only contains data pertaining to one year.
Second, the method is calculating a sum of differences in previous years. Differences in what parameter? The method recites that the report receives four parameters (i.e. a value for a debt ‘D’ for the asset, a value for a cost of the debt ‘rd’ for the asset; a value for a tax ‘T’ for the asset; a value for an expected growth rate ‘eg’ for the asset). Assuming that the processor receives a set of parameters for multiple years (e.g. a value for debt ‘D’ in year 1, a value for a debt ‘D’ in year 2) which parameter is the sum of differences being calculated for?
Claim 1 also recites method wherein ‘n’ is a predefined representative capitalization year and ‘m’ is a different predefined year such that a capitalized cash flow of the representative year is calculated until the first year.
What does “until the first year” mean? 
For example, it is currently 2022. The predefined representative capitalization year is 2010. The different predefined year is 1985. The asset was first purchased in 1905. Does the first year mean that the capitalized cash flow is calculated from 1985 until today (i.e. the current year of 2022 being the first year) or that the capitalized cash flow is calculated going back to 1905 (i.e. the first year the asset was owned)? 
What does “calculated until the first year” mean? 
For example, it is currently 2022. The predefined representative capitalization year is 2010. The different predefined year is 1985. Assuming that calculating the cash flow until the first year means calculating the cash flow from 1985 until today (2022), does this mean that M is the cumulative cash flow over 17 years rather than pertaining to any specific year?
Additionally, method steps should be written in the active tense as it eliminates ambiguity.  Usage of the past tense creates ambiguity concerning the scope of the claimed method. For example, actively claiming method steps (i.e. calculating until the first year) indicates that the actual active performance of the method steps is within the scope of the claimed method. However, claiming method steps in the past tense (i.e. calculated until the first year) can be interpreted as the method steps performed in the past are outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.
Claim 1 also recites a method comprising:
calculating a value for an equivalent cash flow ‘ecf’ corresponding to the received set, according to the equation: ecf = (cfn/(1+eg))(n-m) 
wherein ‘cfn’ is the equivalent cash flow for the year ‘n’; and ‘cfm’ is the equivalent cash flow for the year ‘m’.
Examiner notes that, according to the formula, calculating ‘ecf’ is based on ‘cfn’, while calculating ‘cfn’ is based on ‘ecf.’ This appears to be circular logic. 
Examiner notes that the claims do not recite calculating cash flow for either year ‘n’ or year ‘m’, or even receiving data upon which such cash flows can be calculated.
As such, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Examiner also notes that while the claim defines ‘cfm,’ ‘cfm’ is not utilized in any of the calculations performed. 
Claim 2 recites a method comprising receiving, by the processor, a report for each asset in the reference group.
Is Claim 2 referring to the same report already received in Claim 1 (i.e. a report for an asset) or is the method receiving a second report, a report separate and distinct from the report in Claim 1?
Examiner notes that, under broadest reasonable interpretation, the reference group consists of only one asset. As such, a report about one asset (as in Claim 1) is a report about each asset in the reference group (i.e. the reference group only has one asset).
Claim 3 recites a method wherein the report further comprises details for at least one of an equivalent cash flow (ecf) and liabilities.
Is Claim 3 referring to the report in Claim 1 or the report in Claim 2?
Examiner notes that the report in Claim 1 comprises “a value for a debt ‘D’ for the asset” and “a value for a cost of the debt ‘rd’ for the asset.” As such, the report in Claim 1 comprises details of liabilities, debt being a liability.
Also if the report received contains the calculated cash flow, then the method is calculating the equivalent cash flow in Claim 1 and also receiving a report with a calculated equivalent cash flow in Claim 3? 
Claim 4 recites a method comprising calculating a value for a return on equity inherent in the share price ‘re’ for the asset.
Is the asset supposed to be an equity because the asset, under the broadest reasonable interpretation, is any resource with economic value? 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Applicant is requested to review all pending claims and make corrections as needed.
Because Claims 1-18 are so indefinite, substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  However, in the interest of compact prosecution and, in so much as the claims can be best be understood given the asserted 35 U.S.C. 112 rejections, prior art pertinent to the disclosed invention has been applied. Applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohn (US PG Pub. 2007/0055602) in view of Molloy (US PG Pub. 2016/0063630).
Regarding Claim 1, Mohan discloses a method of predicting changes in value of an asset, the method comprising:
receiving, by a processor, a report for the asset with a set of parameters relating to capitalization of cash flow, wherein the received set of parameters (asset or input parameters) comprises (see para. 70 and 77):
a value for a debt ‘D’ for the asset. (see para. 77);
a value for a cost of debt ‘rd’ for the asset. (see para. 77);
a value for a tax ‘T’ for the asset. (see para. 77); 
a value for the expected growth rate ‘eg’ for the asset. (see para. 77);
calculating, by the processor, a value for the cash flow corresponding to received set of parameters. (see para. 77).
Mohan does not teach a method wherein the calculated cash flow is an equivalent cash flow ‘ecf’ corresponding to the received set.
Molloy discloses a method comprising calculating an equivalent cash flow ‘ecf’ corresponding to the received set. (see para. 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Mohan by incorporating an equivalent cash flow, as disclosed by Molloy, thereby allowing for calculation of the cash flow required to equal the return on an investment asset.
Regarding Claims 2-18, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 16, 2022